George Rose Smith, Justice, concurring. I think it reasonable to believe that Mr. Garner deliberately chose not to raise the issue discussed in the dissenting opinion. He has actively practiced law for many years. He has evidently been conscious of a possible question about his legal residence, for he has taken extraordinary precautions to try to fix that residence at his rented office rather than at his home. The act providing for the constitutional convention requires candidates to possess the qualifications of a member of the House of Representatives, which includes residence in the district to be represented. We may assume that the members of the convention will abide by that requirement in seating or refusing to seat delegates. It is to Mr. Garner’s advantage, and certainly to that of the voters in the district, for the question of Mr. Garner’s eligibility to be settled before the election. It would also be to Mr. Garner’s advantage, if elected, to go to the convention with a court decision upholding his right to represent the district. He himself has filed this suit, not attacking the power of the board of election commissioners to act, but insisting instead on his own qualifications to be a candidate. I do not think it “hypercritical” to construe his pleadings to mean he wants exactly what he is asking for and that he does not intend to raise a point not mentioned in his pleadings. Moreover, even if the point had been raised in the trial court, which in my opinion it was not, Mr. Garner has not argued it either in his brief in this court or in his oral argument in this court. A point not argued in this court on appeal is waived. Thus the point in question is actually raised for the first time by the dissenting justice in this court. I am convinced that Mr. Garner neither raised it nor intended to raise it.